Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US. Pub. No. 2019/0199310 A1; hereinafter “Sato”)

Regarding claim 1, Sato teaches a surface mount device inductor mountable on a printed circuit board, comprising: 
an inductor coil configured to generate a magnetic field along an axis when a current is applied to the inductor coil (see Sato, fig. 3, coil conductors 21-28, para. [0036]); 
a dielectric material disposed about the inductor coil (see Sato, fig. 3, layers 10, para. [0029]); 
an anode structure disposed over a first end of the inductor coil (see Sato, fig. 3, electrode 5); 

a shield portion disposed at least partially over the inductor coil and extending along a plane that extends generally transverse to the axis to thereby reduce electromagnetic coupling between adjacent surface mount device inductors (see Sato, fig. 2, metal shield 3, para. [0030]).

Regarding claim 4, Sato teaches the surface mount device inductor of claim 1 wherein the shield portion is defined by a top wall of one of the anode structure and cathode structure that has a greater length than a top wall of the other of the anode structure and the cathode structure (see Sato, fig. 2, main surface 2b).

Regarding claim 5, Sato teaches the surface mount device inductor of claim 1 wherein the shield portion is defined by a top wall of the anode and cathode structures that extend over a majority of the inductor coil, at least a portion of a left-side wall and a right-side wall of the anode and cathode structures extending from the top wall to a location spaced above the substrate (see Sato, fig. 2, side walls 2c, 2d, para. [0030-32]).

Regarding claim 7, Sato teaches the surface mount device inductor of claim 1 wherein the axis extends transverse to a plane that defines a top wall of one or both of the anode structure and the cathode structure (see Sato, fig. 2, 3, main surface 2b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11, 12, 14, 15, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kim et al. (US. Pub. No. 2019/0189327 A1; hereinafter “Kim”).

Regarding claim 8, Sato teaches a 33module, comprising: 
a printed circuit board including a substrate layer (see Sato, fig. 7, 60, 62); 
one or more surface mount device inductors mounted on the substrate layer (see Sato, fig. 7, 2), each surface mount device inductor including:
an inductor coil configured to generate a magnetic field along an axis when a current is applied to the inductor coil (see Sato, fig. 3, coil conductors 21-28, para. [0036]); 
a dielectric material disposed about the inductor coil (see Sato, fig. 3, layers 10, para. [0029]); 

a cathode structure disposed over a second end of the inductor coil opposite the first end (see Sato, fig. 3, electrode 7); and 
a shield portion disposed at least partially over the inductor coil and extending along a plane that extends generally transverse to the axis to thereby reduce electromagnetic coupling between adjacent surface mount device inductors (see Sato, fig. 2, metal shield 3, para. [0030]).
Sato is silent to teaching that wherein the module is a radiofrequency module. 
In the same field of endeavor, Kim teaches a module which is a radiofrequency module (see Kim, para. [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sato with the teaching of Kim in order to reduce interference and improve surface mount devices quality (see Sato, para. [0003]), especially in a RF environment (see Kim, para. [0003]). 

Regarding claims 11, 12 and 14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4, 5 and 7, respectively. 

Regarding claim 15, Sato teaches a device comprising: 
one or more surface mount device inductors mounted on a substrate layer (See Sato, fig. 7, 62, 2), each surface mount device inductor including: 
an inductor coil configured to generate a magnetic field along an axis when a current is applied to the inductor coil (see Sato, fig. 3, coil conductors 21-28, para. [0036]); 
a dielectric material disposed about the inductor coil (see Sato, fig. 3, layers 10, para. [0029]); 
an anode structure disposed over a first end of the inductor coil (see Sato, fig. 3, electrode 5); 

a shield portion disposed at least partially over the inductor coil and extending along a plane that extends generally transverse to the axis to thereby reduce electromagnetic coupling between adjacent surface mount device inductors (see Sato, fig. 2, metal shield 3, para. [0030]).
Sato is silent to teaching that wherein the device is 
a wireless mobile device comprising: one or more antennas; a front end system that communicates with the one or more antennas, the front end system including one or more surface mount device inductors. 
In the same field of endeavor, Kim teaches a device which is  a wireless mobile device (see Kim, fig. 7, 725A) comprising: 
one or more antennas (See Kim, fig. 1, antenna 194); 
a front end system that communicates with the one or more antennas (See Kim, fig. 1, RFEE 150), the front end system including one or more surface mount device inductors (see Kim, fig. 7, para. [0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sato with the teaching of Kim in order to reduce interference and improve surface mount devices quality (see Sato, para. [0003]), especially in a RF environment (see Kim, para. [0003]). 

Regarding claims 18, 19, and 21, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 4, 5 and 7, respectively. 

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato or Sato in view of Kim as applied to claims 1, 8 and 15 above, and further in view of Buck et al. (US. Pub. No. 2021/0320461 A1; hereinafter “Buck”)

Regarding claim 2, Sato teaches the surface mount device inductor of claim 1 wherein the shield portion is an metal portion attached to a surface of the dielectric material (See Sato, fig. 2, metal shield 3, para. [0030]). 
However, Sato is silent to teaching that wherein the shield is ungrounded. 
In the same field of endeavor, Buck teaches a device wherein the shield is ungrounded (see Burk, fig. 21A, para. [0142]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sato with the teaching of Burk in order to reduce cross talk interference between devices (see Burk, para. [0008]). 

Regarding claim 3, the combination of Sato and Burk teaches the surface mount device inductor of claim 2 wherein the ungrounded metal portion is attached to only one surface of the dielectric material (see Burk, fig. 21A, shield 258,260).

Regarding claims 9, 10, 16 and 17, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 3, respectively. 

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato or Sato and Kim as applied to claims 1, 8 and 15 above, and further in view of Isobe et al. (US. Pub. No. 2020/0090850 A1; hereinafter “Isobe”)

Regarding claim 6, Sato teaches the surface mount device inductor of claim 1. 
Sato is silent to teaching that wherein the axis extends transverse to a plane that defines a left-side wall of one or both of the anode structure and the cathode structure.
In the same field of endeavor, Isobe teaches a device wherein the axis extends transverse to a plane that defines a left-side wall of one or both of the anode structure and the cathode structure (see Isobe, fig. 17, para. [0086-7]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sato with the teaching of Isobe in order to improve inductor shielding and interference reduction (see Isobe, para. [0003-4]). 
	
Regarding claims 13 and 20, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomonari (2017/0330669), Jang (2019/0279813), Yang (2020/0027649), Fukuda (2018/0096783) teach shielded inductors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648